Title: To James Madison from James Taylor, 13 November 1808
From: Taylor, James
To: Madison, James



Dear Sir
Belle Vue 13. November 1808.

Your very friendly letter of the 20th. of Augt. came duly to hand, for which, accept my sincere thanks.  It affords me great pleasure that you approve the adjustment of the affair with Genl. Carbery.  Your Observations relative to mistakes that frequently happen as to misunderstandings of conversations, blending of different conversations of different Men &c are very just, and in no one instance has the thing been more completely verified than in the present Case, but I con sole my self with this reflection that I am conscious of having done what I thought right and I Know my self incapable of deviating from the truth, intentionally in the most remote degree.
Doct Sellman I discover in the debates of the Senate is mentioned as my brother in Law.  This is not the fact.  His wifes father married Mrs. Taylors mother.  We have been intimate; but a misunderstanding took place between us in the fall of 1806 & we have had but little intercourse since.  Glover & Sellman have long been at enmity and they had apaper War on account of Mr. Smith.  In my evidence when questioned as to Glovers character I declared my self unacquainted with it, That the two parties appear to think very differently of the Man  All these things might have had their weight and influence even on S. opinion, for we are some times imperceptibly severed from what is really correct.  This coolness was very probably hightened on his part by this Circumstance.
When the vacancy happened in the Office of Register of the land office at Cincinnati I received a number of letters soliciting my aid to procure the appointment & one from him on that subject  I did not advocate his appointment and I do not Know that I ever mentioned his name voluntarily, and I am sure I never did with disrespect, and I assure you I by no means wish you to take up an Idea by this explanation that I wish to do him an injury  I declare it is not the case nor should I ever have mentioned the thing but from the necessity of the case.  There must (to Persons who do not Know all the circumstances) appear some thing very remarkable in the evidence of Sellman & Carbery, but I am willing to make allowances and as I have before stated to you can better account for the contradictions than at first, but still am sure I am correct as I Know my own Ideas and sentiments on the subject of the Separation.
I cannot get a sight of the letter written by Sellman to Mr Smith as to Findlay  This has created a misunderstanding between those two Gent.  I mean F. & The Doct.  F. denies that he did refuse to give evidence & the fact is that the friends of S. spoke to both my brother Edwd. & to Judge Berry not to take it.  And F. stayed in town a day when he was about to go to Lexington in order to give it.  I pledge my word of honor that F will corroborate my evidence in every particular as far as it goes, but says that such a conversation did take place between The Doct. & Smith & he thinks the same evening, but it must have been after I left the Company  I enquired of F. how he could reconcile Smiths expressions to us & those to Sellman, and we both agree that he found the doctrine would not do and had a Mind to back out
This adventurer Burr has caused more disquietude in this Country than any man ever did in america  Among others I have had my share.  J. H. Daviess began his career in June last.  While at Frankfort I recd. one of the most abrupt challenges that could have been given.  I accepted his invitation thro my friend Robt. Wickliff district atto: of this State, but he thought proper to withdraw the challenge and make every appology that was deemed necessary by my friends
He had been informed that I had written to Genl. Sandford at Congress that he had abused the President & his administration in the most shameful manner, that The Genl. had shewn my letter to the P. & in consequence thereof he had been publicly degraded.  After he had withdrawn the challenge he address me a note such as he ought to have done in the first instance, stating the information he had recd. & requesting to Know what part I had taken in having him publicly degraded from Office.
I replied that I had not copies of my letters and had no distinct recollection of having written to Genl. S. any thing on the subject, but thought it highly propably I had done so, but was sure I had never given The Genl. any direction to lay my letter before the President, A Circumstance I could not have forgotten.  On returning home I enquired of The Genl. if I had ever written to him any such letter, & he assured me I had not done so, That the letters were from Judge Innis and Major Philips Caldwell.  The latter heard the expressions & The Judge referred to C.s letter as the proof.  I had heard D. make use of some improper expressions at Frankfort toward the President on the night of Burr’s ball at a drinking Party made by Daveiss and some of his friends in the same house, which party I joined some time after they began & continued with them ’till they broke up, but I really had forgotten the expressions, ’till called to my mind by this unexpected note of his.  Soon after this affair of ours, he address a letter to Genl. S. to Know what agency he had taken in turning him out of Office, Stating as he had explained to me that Mr. Boyle had informed him that he S. had come to him in his place in Congress hall & informed him as he understood, that he S. had recd. a letter from a Colo Taylor stating that he D. had a Short time previous at a very public time at Frankfort aboused the President &c.  The Genl. answered, stating that he had recd. two letters from Gent. of his district, stating the Abuse which he had shewn to the President  D. write a pretty tart letter, & demanded the authors of the letters.  S. replied as tartly & declared as he conceived he D. had menaced him he would not give up the letters or the Authors without he retracted some of his expressions or asked for them in a proper manner.
At length about 3 weeks ago Daviess came to Cincinnati & by his friend Colo. Jas. F. Moore sent The Genl. a note.  The Genl. Called on me & accepted the invitation and after several days negociation, we got the matter accommodated, D declaring thro his friend that no menace was intended &c &c &c The Genl. thro me agreeing to give up the names of the authors of the letters with such extracts as related to the subject.  This has been done & what more is to become of the matter I cannot say, but can conjecture: but his enmity towards the Judge cannot be well greater than it has been for a long time.  Caldwell is now residing in Charleston So.  I hope you will pardon the liberty I have taken in detailing these transactions to you  The Genl. was very firm on the occation and indeed I have no right to say otherwise as to D.  Colo. Moore & my self were of opinion the affair was setled honorably to both of the Gentlemen.
I must now address you on another subject.  The President & directors of the Miami exporting Company have been informed that some arrangments are in agitacion between the Kentucky bank and the Secy of the Treasury relative to the monies recd. by Genl. Findlay at Cincinnati.  The Genl. at this time deposits all his Money in the bank of the M. E. Compy.  This Compy. does business in no Other way, but of a bank.  They appear to think it hard that the Money should be drawn from their State when they are of opinion they can make the Government equally secure.  They tell me they have made the Secy propositions, which you no doubt will see.  I understand they are willing to transmit the Money to any part of the UStates the Govt. may wish, on being suffered to detain a deposit of say $30 or 40.000$.  I can only say that I think the Company under good regulations and the bank in as good credit as any bank in this Western Country  I have had a good deal of intercourse with the Company & can assure you there is the utmost accuracy & punctuality in their transactions.  The President & directors assure me that if the Govt. should have any scruples they can & are willing to give individual security to any amount.  They say that as the Money is drawn from that State they think it but fair that the Citizens of that State should have the benefit of it so as not to injure the Govt.  They say that just number of individuals are enabled thro’ the bank to make up their Payments for their land which but for that institution would certainly be forfeited.  I confess that I feel more immediately interested in the bank there than in any one in Ky as I am so contiguous to that place and altho’ I wish as well as any one to any thing that concerns our State, there is certainly a good deal of justice in many of their arguments, and there is all that portion of this State in this quarter equally interested with my self.  I do suppose it would be more convenient to the Govt: to have some of their money on the Ohio as their Garrisons are on that Stream and below principally.  The P. & directors are generally men of Character & handsome property
I have this moment recd. a letter from my friend & relation Wm. Taylor (Son of Jonathan)  He begs me to suggest to you that if The New Administration should think proper to appoint a New Marshall he would be glad to receive the appointment and be glad of your aid on the occation  As I think you Know him personally it is unnecessary to say much, As to his qualifications.  Let it Suffice  that I think there is scarcly a Man in the State would make a better; Possessing sufficient Capacity, great integrity & punctuality.  Let it be understood that I by no means advocate a removal of the present M.  Of the propriety of that the proper authority is most competent to judge
Be please to present me, most respectfully & in the most friendly manner to my good friend Mrs. Madison and tell her if leisure & inclination permits I shall be glad to hear from her occationally as I Know your time is too much occupied to write me frequently.  Mrs. T and my little ones are on a visit to our friends near Lexington  They were well afew days ago as are our friends in this country generally.  I heard from those in Jefferson lately.  With the highest respect & esteem I am Dear Sir Your friend & Obedt Servt

James Taylor


I have been honored by the Secy of War with the erection of accommodations for 4 Company of Troops at this place in addition to the former accommodations reqt for about 2 Compys  These I have in considerable forwardness  Indeed some are complete & our Compy in their quarters and I am now making great exertions to complete them before the weather sets in hard.  I am also building a store building for Major Martins family & am just puting on the roof.


JT.

